Tbe parties having stipulated in writing that this ease may be decided by a court of four justices, tbe decision is as follows: Order reversed upon tbe law and tbe facts, and tbe matter remitted to tbe Special Term, Part I, for tbe purpose of taking testimony pursuant to subdivision 4 of section 719-a of the Greater New York Charter.  We are of opinion, in fight of the record before the board of standards and appeals, that tbe facts should be more fully developed before tbe final decision of tbe Special Term is made. Young, Kapper, Lazansky and Hagarty, JJ., concur.